Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 2

TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment No. 2”) is entered into as of the 13th day of May, 2013, by MFA
FINANCIAL, INC., a Maryland corporation (“MFA”), and STEWART ZIMMERMAN (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Employment Agreement, as of June 7, 2010, as amended by Amendment No. 1
thereto, entered into as October 19, 2012, (as amended, the “Agreement”)
(capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Agreement); and

 

WHEREAS, the parties hereto desire to further amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Section 5 (Termination of Employment) of
the Agreement is hereby amended by deleting subsection (d) (Termination Related
to Change in Control) thereof in its entirety and replacing it with the
following:

 

“(d)  Termination Related to Change in Control.  In the event of the termination
of the Executive’s employment by MFA other than for Cause or the Executive’s
resignation of his employment for Good Reason, in either case, within
twenty-four (24) months following a Change in Control,

 

(i)                                     MFA shall pay to Executive in a lump
sum, within 30 days following the termination of employment, an amount equal to
300% of the sum of (a) the Executive’s then current Base Compensation and
(b) the Executive’s bonus for the immediately preceding year;

 

(ii)                                  all of the Executive’s outstanding
restricted stock, phantom shares and stock options shall immediately vest in
full and such options shall remain exercisable, and any dividend equivalents
associated therewith shall continue to be payable, until the earlier of (a) 90
days following the date of such termination and (b) the date on which each such
option would have expired had the Executive’s employment not terminated; and

 

--------------------------------------------------------------------------------


 

(iii)                               the Executive shall continue to participate
in all health, life insurance, retirement and other benefit programs at MFA’s
expense for the balance of the Term of Employment, to the same extent as though
the Executive’s employment had not terminated.

 

To the extent necessary to avoid imposition of the excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”) in connection with
a Change in Control, the amounts payable or benefits to be provided to the
Executive shall be reduced such that the reduction of compensation to be
provided to the Executive is minimized. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis (but not below zero).”

 

2.                                      Section 6 (Definitions) of the Agreement
is hereby amended by deleting subsection (f) (Pre-Change-in-Control Event)
thereof in its entirety and replacing it with the following:

 

“(f) Intentionally omitted.”

 

3.                                      MFA shall pay directly all reasonable
legal fees incurred by the Executive in connection with the negotiation,
preparation and execution of this Amendment No. 2.

 

4.                                      All references to “this Agreement” shall
refer to the Agreement.

 

5.                                      Except as specifically set forth herein
and amended by this Amendment No. 2, the Agreement and all of its terms and
conditions remain in full force and effect, and the Agreement is hereby ratified
and confirmed in all respects, except that on or after the date of this
Amendment No. 2 all references in the Agreement to “this Agreement,” “hereto,”
“hereof,” “hereunder,” or words of like import shall mean the Agreement as
amended by this Amendment No. 2.

 

6.                                      This Amendment No. 2 may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

7.                                      This Amendment No. 2 and all rights
hereunder, and any controversies or disputes arising with respect hereto, shall
be governed by and interpreted in accordance with the laws of the State of New
York, applicable to agreements made and to be performed entirely within such
State, without regard to the conflicts of laws provisions thereof that would
apply the law of any other jurisdiction.

 

8.                                      This Amendment No. 2 shall be binding
upon and inure to the benefit of MFA and the Executive and their respective
successors, heirs (in the case of the Executive) and assigns.  The Agreement, as
amended by this Amendment No. 2, contains the entire agreement between MFA and
the Executive concerning the subject matter of thereof, as amended by this

 

2

--------------------------------------------------------------------------------


 

Amendment No. 2, and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between
them with respect thereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

COMPANY:

 

 

 

MFA FINANCIAL, INC.

 

 

 

 

 

By:

/s/ George H. Krauss

 

 

Name:

George H. Krauss

 

 

Title:

Lead Director

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Stewart Zimmerman

 

Stewart Zimmerman

 

3

--------------------------------------------------------------------------------